UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT



                                      No. 20-1632


                    MERRY REED; PHILADELPHIA BAIL FUND

                                           v.

    FRANCIS BERNARD ARRAIGNMENT COURT MAGISTRATE JUDGES;
  SHEILA BEDFORD; KEVIN DEVLIN; JAMES O'BRIEN; CATERIA MCCABE;
   ROBERT STACK IN THEIR OFFICIAL CAPACITIES; PRESIDENT JUDGE
 PATRICK DUGAN IN HIS OFFICIAL CAPACITY; SHERIFF OF PHILADELPHIA

                          Francis Bernard, Sheila Bedford, Kevin Devlin,
                         James O'Brien, Cateria McCabe and Robert Stack,

                                                         Appellants


                    On Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                          District Court No: 2-19-cv-03110


                               ORDER SUR PETITION
                             FOR REHEARING EN BANC


         Present: SMITH, Chief Judge, AMBRO, CHAGARES, JORDAN,
       HARDIMAN, GREENAWAY, JR., SHWARTZ, KRAUSE, RESTREPO,
             BIBAS, PORTER, MATEY, and PHIPPS, Circuit Judges

      A majority of the active judges having voted for rehearing en banc in the above

captioned cases, it is ordered that the petition for rehearing is GRANTED. The Clerk of

this Court shall list the case for rehearing en banc on May 19, 2021. The opinion and

judgment entered September 29, 2020 are hereby vacated.
                                   BY THE COURT,

                                   s/D. Brooks Smith
                                   Chief Judge

Dated: January 11, 2021
SLC/JK/cc: All Counsel of Record